Name: Commission Regulation (EC) No 59/2004 of 14 January 2004 on the issue of import licences for certain preserved mushrooms for the period from 1 January to 30 April 2004
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  foodstuff
 Date Published: nan

 Avis juridique important|32004R0059Commission Regulation (EC) No 59/2004 of 14 January 2004 on the issue of import licences for certain preserved mushrooms for the period from 1 January to 30 April 2004 Official Journal L 009 , 15/01/2004 P. 0007 - 0007Commission Regulation (EC) No 59/2004of 14 January 2004on the issue of import licences for certain preserved mushrooms for the period from 1 January to 30 April 2004THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2125/95 of 6 September 1995 opening and providing for the administration of tariff quotas for preserved mushrooms(1), and in particular Article 6(4) thereof,Whereas:(1) The quantities applied for on 2 and 5 January 2004 pursuant to Article 4(1)(a) and (b) of Regulation (EC) No 2125/95 exceed the available quantities. The extent to which licences may be issued should therefore be determined.(2) As a result of the adoption of Commission Regulation (EC) No 2334/2003 of 30 December 2003 derogating for the year 2004 from Regulation (EC) No 2125/95 opening and providing for the administration of tariff quotas for preserved mushrooms(2) and because of the accession to the Community on 1 May 2004 of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, this Regulation should remain applicable only until 30 April 2004,HAS ADOPTED THIS REGULATION:Article 11. Import licences applied for pursuant to Article 4(1)(a) of Regulation (EC) No 2125/95 on 2 and 5 January 2004 and submitted to the Commission on 7 and 8 January 2004 shall be issued for 100 % of the quantity applied for.2. Import licences applied for pursuant to Article 4(1)(b) of Regulation (EC) No 2125/95 on 2 and 5 January 2004 and submitted to the Commission on 7 and 8 January 2004 shall be issued for 8,41 % of the quantity applied for.Article 2This Regulation shall enter into force on 15 January 2004.It shall apply until 30 April 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 January 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 212, 7.9.1995, p. 16. Regulation as last amended by Regulation (EC) No 1142/2003 (OJ L 160, 28.6.2003, p. 39).(2) OJ L 346, 31.12.2003, p. 15.